Exhibit 10.25

SECOND AMENDMENT TO

COLLABORATIVE RESEARCH, DEVELOPMENT

AND LICENSE AGREEMENT

THIS SECOND AMENDMENT TO COLLABORATIVE RESEARCH, DEVELOPMENT AND LICENSE
AGREEMENT (the “Second Amendment”) is entered into as of February 28, 2006 (the
“Second Amendment Effective Date”) by and between ACADIA PHARMACEUTICALS INC., a
Delaware corporation (“ACADIA”) with offices at 3911 Sorrento Valley Blvd., San
Diego, CA 92121, and ALLERGAN SALES LLC a Delaware limited liability company,
(“Allergan”), with offices at 2525 Dupont Drive, Irvine, CA 92623, and ALLERGAN,
INC., a Delaware corporation, solely as guarantor of the performance under this
Agreement by Allergan.

RECITALS

WHEREAS, the parties previously entered into that certain Collaborative
Research, Development and License Agreement, dated September 24, 1997 (as
amended by the First Amendment described below, the “1997 Agreement”), pursuant
to which the parties conducted collaborative research regarding, among other
things, receptor selective compounds with the goal of establishing drug
discovery programs related to such receptor selective compounds;

WHEREAS, the 1997 Agreement was first amended on March 27, 2003 (the “First
Amendment”) to continue the collaboration under the 1997 Agreement with respect
to alpha adrenergic receptors and on the same date the parties entered into a
new Collaborative Research, Development and License Agreement (the “2003
Agreement”) regarding ACADIA’s chemical-genomics assets;

WHEREAS, the Research Terms of both of the 1997 Agreement and the 2003 Agreement
(collectively, the “Agreements”) will expire on March 27, 2006; and

WHEREAS, the parties wish to continue their research collaboration under the
Agreements on alpha adrenergic receptors and this Second Amendment provides for
further research on alpha adrenergic receptors pursuant to the terms of the
Agreements as amended by the terms set forth below (the “Alpha Adrenergic
Research Program”); and

WHEREAS, the parties may wish to continue to collaborate on other receptor
selective compounds included in ACADIA’s chemical-genomics assets on the terms
set forth below.

NOW THEREFORE, in consideration of the foregoing and the covenants and premises
contained in this Second Amendment, the parties hereby agree as follows:

1. Alpha Adrenergic Research Program Continuation. The Alpha Adrenergic Research
Program shall continue with contribution from both Allergan and ACADIA, as
applicable, under the terms of the Agreements, as amended by this Second
Amendment.



--------------------------------------------------------------------------------

The Alpha Adrenergic Research Program shall be managed by the Joint Research
Committee as set forth in Section 2 of the 2003 Agreement. Research funding for
the Alpha Adrenergic Research Program shall be at the adjusted rate provided for
in Section 8.4 of the 2003 Agreement for the appropriate year of the Research
Term. The Research Term of the Agreements with respect to the Alpha Adrenergic
Research Program shall be extended to cover the period beginning March 27, 2006
and ending March 27, 2008 (the “Extension Period”). All of Allergan’s rights
under the 1997 Agreement with respect to receptors and receptor subtypes (other
than alpha adrenergic receptors) shall expire on March 27, 2006, subject to
surviving obligations (other than ACADIA’s rights to any ACADIA Designated Use)
under Section 11.4 of the 1997 Agreement. Notwithstanding the terms of the
Agreements and this Amendment, Allergan and ACADIA agree to discuss, in good
faith, [ *** ].

2. Extension Program(s). ACADIA hereby grants Allergan the right to request,
during the Extension Period, that up to three Target/Chemistries (as defined in
the 2003 Agreement), which were identified as such as of March 27, 2006, be
designated as Selected

Target/Chemistries (as defined in the 2003 Agreement) in accordance with Section
5.1 of the 2003 Agreement; provided that the decision to make a Target/Chemistry
a Selected Target Chemistry (and thereby an Extension Program) shall be at [ ***
]. Allergan’s right to request such Target/Chemistries shall expire on March 27,
2008 (each, an “Extension Program”).

3. FTE Funding. During the Extension Period, Allergan shall fund a minimum of [
*** ] ACADIA FTEs (at the rate provided for by Section 8.4(a) of the 2003
Agreement). In the event Allergan chooses one or more Extension Programs, the
number of additional FTEs and the duration of the research term for the
Extension Program shall be mutually agreed to by the parties. The parties agree
that Allergan shall be obligated to pay ACADIA research funding payments for
such Extension Program(s) at a rate not to exceed the rate provided for in
Section 8.4(a) of the 2003 Agreement. The allocation of FTEs between such
Extension Program(s) and the Alpha Adrenergic Research Program shall be decided
by JRC, provided however in the event that the parties do not agree on such
allocation, notwithstanding Section 15.2 of the 2003 Agreement, [ *** ].

4. Access to ACADIA Technology. Except as set forth herein with regard to alpha
adrenergic compounds and receptors and Extension Program(s), effective March 27,
2006, Allergan shall no longer have any rights with respect to the ACADIA
Technology (as defined in the 2003 Agreement) or ACADIA’s interest in
Collaboration Technology (as defined in the 2003 Agreement), and all rights to
ACADIA Technology and ACADIA’s interest in Collaboration Technology and all
Collaboration Targets/Chemistries (as defined in the 2003 Agreement) shall
revert to ACADIA. Allergan shall have no further obligation to pay any fee for
access to the ACADIA Technology and ACADIA agrees that Allergan has paid all
fees for such access that were obligated to be paid under Section 8.1 of the
2003 Agreement.

5. Return of Information. Each party will return any technology or know-how and
Confidential Information of the other party as required by Section 13.5 of the
2003



--------------------------------------------------------------------------------

Agreement; with the exception of any technology know-how or Confidential
Information related to the Alpha Adrenergic Research Program and the
Chemical-Genomics Asset List (as defined in the 2003 Agreement).

6. License to ACADIA. Allergan hereby grants to ACADIA an exclusive, worldwide,
royalty-free license under the Allergan Technology (as defined in the 2003
Agreement) and under Allergan’s interest in the Collaboration Technology to
make, have made and use the Selected Target/Chemistry identified below in all
fields of use, and to make, have made, use, sell, offer for sale and import
ACADIA Royalty-Free Products (as defined in the 2003 Agreement) based on the
Selected Target/Chemistry identified below in all fields of use. Such license is
limited to the following Selected Target/Chemistry: [ *** ].

7. FULL FORCE AND EFFECT. Except as specifically amended by this Second
Amendment, each of the 1997 Agreement and the 2003 Agreement shall remain in
full force and effect. If there is any inconsistency or conflict between any
provision in this Second Amendment and any provision in the 1997 Agreement
and/or the 2003 Agreement, the provision in this Second Amendment shall control.

8. MISCELLANEOUS. This Second Amendment may be signed in counterparts, each of
which shall be deemed an original, all of which taken together shall be deemed
one instrument. This Second Amendment shall be governed by the laws of the State
of California as such laws are applied to contracts entered into or to be
performed entirely within such state.

IN WITNESS WHEREOF, the parties hereto have duly executed this Second AMENDMENT
TO COLLABORATIVE RESEARCH, DEVELOPMENT AND LICENSE AGREEMENT.

 

ACADIA PHARMACEUTICALS INC.    ALLERGAN SALES LLC, a Delaware limited liability
company, a successor in interest of            VISION PHARMACEUTICALS L.P.,    A
Texas limited partnership, dba Allergan, by Allergan General, Inc., its general
partner

 

By:  

/s/ Uli Hacksell

      By:   

/s/ David M. Lawrence

Name:   Uli Hacksell, Ph.D.       Name:    David M. Lawrence Title:   Chief
Executive Officer       Title:    Sr. Vice President Corporate Development

 

Guarantee of performance by:     ALLERGAN, INC.     By:  

/s/ James M. Hindman

    Name:   James M. Hindman     Title:  
SR VP TREASURY, RISK, INVESTOR RELATIONS    